Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 14 September 1820
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					My best friend
					Washington Rose Hill 14 September 1820
				
				We find ourselves so very comfortable here and Mr. & Mrs. Graham are so urgent for us to stay until Sunday Night we shall not be at home until Tuesday Evening—As I know you would be very anxious to see us at the time first appointed and might be uneasy I send you a few lines to quiet any unnecessary apprehensions—The Country is beautiful and our reception has been as kind as you can possibly imagine—All the family regret much that you could not visit them I am sure you would have been as much gratified as myself if you were here—Give my love to Charles and be assured of the tenderest affection of 
				
					Louisa C. Adams
				
				
					Desire Charles to tell Mr Smith of the change in our plans.
				
			